Fellows, J.
(concurring). I am not prepared to agree with all that was said by the learned circuit judge in his opinion filed in this case. I think it suffi*694dent to hold, and that we should hold, that spedal assessments which are to fall due in the future and for the payment of which these lands were not delinquent when bid off to the State are not “taxes charged against such lands in the office of the auditor general at the time they are deeded to the State”; that the lands were not liable for special assessments falling due while they were owned and held by the State, but were liable for such special assessments as became due after they became subject to private ownership. I agree with the Chief Justice that the case should be affirmed.